Citation Nr: 1549527	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a fatigue disorder, to include as due to undiagnosed illness, and if so, whether service connection is warranted for the disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS).

5.  Entitlement to additional compensation benefits for a dependent child.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the rating decision on appeal, the RO also denied service connection for IBS, and this claim was included in the Veteran's Notice of Disagreement (NOD). As the RO later granted service connection for IBS, the claim for service connection will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the February 2014 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The claims of entitlement to an initial disability rating in excess of 10 percent for IBS, and entitlement to additional compensation benefits for a dependent child, have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to an initial disability rating in excess of 10 percent for IBS and entitlement to additional compensation benefits for a dependent child are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Migraine headaches are not attributable to service and an organic disease of the nervous system involving headaches was not manifest within one year of separation from service.

2.  Insomnia is related to the service-connected posttraumatic stress disorder (PTSD).

3.  An unappealed January 1997 rating decision denied reopening the Veteran's claim for service connection for a fatigue disorder; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

4.  The evidence pertaining to a fatigue disorder received after the January 1997 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

5.  Fatigue is related to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection for insomnia are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).

3.  The January 1997 rating decision of the RO denying the Veteran's application to reopen a claim for service connection for a fatigue disorder is final.  
38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

4.  New and material evidence has been received to reopen the claim for service connection for a fatigue disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2015).

5.  The criteria for the establishment of service connection for fatigue are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable action taken in awarding service connection for a sleep disorder and fatigue, a full discussion of The Veteran's Claims Assistance Act of 2000 (VCAA) is not required for these claims.

As for the claim involving a headache disorder, VA has satisfied its duties under the VCAA to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).
A March 2011 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Headache Disorder

The current records, including a VA examination report of January 2014, establish a diagnosis of migraine headaches.
On the Veteran's April 1989 entrance examination, no abnormalities of the head or neurologic system were noted, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History.  VBMS Entry July 28, 2014, p. 45-46/78.  The Veteran's service treatment records (STRs) between entry into service and discharge are devoid of documentation of headaches.  On the Veteran's December 1992 Report of Medical History at separation, the Veteran checked a box indicating he had frequent or severe headaches.  Id. at 65/78.  On the accompanying separation examination, no abnormalities of the head or the neurologic system were found.  Id. at 63.

On the matter of nexus, the record contains the opinions of August 2011 and January 2014 VA examiners.  On VA examination in August 2011, the examiner noted the Veteran's report that his Kevlar helmet put a lot of pressure on his head and caused headaches in service.  The examiner noted the December 1992 documentation of frequent or severe headaches.  However, the examiner concluded that the current migraine headaches were less likely as not caused by or a result of military service.  As rationale, the examiner stated that ongoing headaches were not documented in service, and migraine headaches were not diagnosed until September 2010 when the Veteran was placed on Sumatriptan.  

On VA examination in January 2014, the examiner noted the Veteran's reports of headaches in service, and continuous headaches since, as well as the December 1992 Report of Medical History.  The Veteran reported that initially, his headaches were at vertex of the skull and may have radiated into the neck.  They would last several hours and he would work through them with over-the-counter analgesics.  The headaches were worsened with alcohol use.  The Veteran's headaches increased in severity in 2004 with no recognized cause, and gradually became hemi-cranial over the left eye radiating to the left occiput.  Migraine headaches were diagnosed on September 14, 2010 and oral Sumatriptan was prescribed.  

The examiner opined that migraine headaches are not a medically unexplained disability, or a disability of partially understood etiology or pathophysiology.  Rather, migraines are due to a mixture of environmental and genetic factors, including hormones.  While the exact mechanisms of a migraine headache are not understood, it is believed to be a neurovascular disorder related to increased excitability of the cerebral cortex and abnormal control of pain neurons in the trigeminal nucleus of the brainstem.  The examiner further opined that the Veteran's current migraine headaches are less likely as not caused by, the result of, or permanently aggravated by service, including the environmental hazards of the Gulf War.  As rationale, the examiner explained that the early headaches documented in December 1992 and the following years were attributed to wearing a helmet and alcohol use, indicating that they were tension-type due to the sustained contraction of extracranial muscles, and were not migraine headaches.  Classic migraines developed in about 2004, were noted in medical progress notes of 2007 and 2008, and a definitive diagnosis of migraine headaches occurred on September 14, 2010.  The examiner opined, "a nexus between the tension-type headaches of 1990s and early 2000s and the current migraines is not established; and there is insufficient evidence to indicate that the earlier headaches were migraine."

The preponderance of the evidence is against the claim.  The August 2011 VA examination report is of diminished probative value as the examiner relied on inaccurate facts in rendering his opinion, including that the Veteran denied headaches on separation from service.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate.)   However, the January 2014 VA examination report is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of pertinent records.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, and provided a rationale for the conclusions reached.    

The only evidence to the contrary of the January 2014 VA examination report is the Veteran's lay assertions that his headache disorder is related to service.  The January 2014 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's headache disorder is not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs the general lay assertions.

While chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document such a disorder within one year of the Veteran's May 1993 discharge.  As the January 2014 VA examiner found, classic migraine headaches developed in 2004 and were not diagnosed until 2010.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and in-service injury or disease, an organic disease of the nervous system involving migraine headaches was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1); DD Form 214; VBMS Entry April 6, 2011, p. 8/9 (March 1991 service memorandum documenting service with Task Force Freedom in Kuwait.)  However, the presumptions referable to Persian Gulf veterans are inapplicable.  The reported symptoms have been attributed to the known diagnosis of migraine headaches.  Further, the January 2014 VA examiner stated that migraine headaches are not a medically unexplained disability or a disability of partially understood etiology or pathophysiology.

The Veteran has submitted several Internet articles in the course of his appeal.  These articles, however, do not address facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles is not probative of the medical questions at issue in this appeal.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sleep Disorder 

The Veteran has a current diagnosis of insomnia, documented on VA examination in January 2014. 

 On his April 1989 entrance examination, no abnormalities of the neurologic system were noted, and the Veteran voiced no complaints of sleep problems on the accompanying Report of Medical History.  VBMS Entry July 28, 2014, p. 45-46/78.  The Veteran's service treatment records (STRs) between entry into service and discharge are devoid of documentation of problems related to sleep.  On the Veteran's December 1992 examination at separation, no abnormalities of the neurologic system were found and the Veteran reported no sleep-related complaints on the accompanying Report of Medical History.  Id. at 63-65/78.

The record contains two medical opinions concerning the etiology of the Veteran's sleep disorder.  On VA examination in August 2011, the examiner noted that a sleep study conducted in July 2010 was not diagnostic of sleep apnea.   The study showed obstructive findings in the supine position, but they were not high enough for a  diagnosis of sleep apnea.  The Veteran had been prescribed a CPAP machine only in an attempt to provide more restful sleep.  The examiner noted that the STRs contained periodic health assessments with no respiratory complaints and normal pulmonary function testing and chest x-rays.  The Veteran had had normal chest x rays since service.  The examiner opined that as no diagnosis of sleep apnea had been made, there was no nexus to service.

In a September 2011 addendum opinion, the examiner reiterated his findings that a diagnosis of sleep apnea had not been made, and there was no diagnosis of a respiratory condition on chest x-ray or pulmonary function testing.  The Veteran's disability pattern did not constitute an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  Sleep apnea and/or a respiratory condition were less likely as not caused by or result of service.

On VA examination in January 2014, the Veteran reported having a sleep problem for many years, including snoring, grinding his teeth, adopting "weird" sleeping positions, and frequent awakening.  His medications and the CPAP were of limited effectiveness, according to both the Veteran and his wife.  The examiner concurred  that a diagnosis of sleep apnea was not warranted as the disorder was not diagnosed on the unobserved sleep study in 2010 and there have been no other sleep studies conducted.  The Veteran's apnea-hypopnea index of 1.5 events/hour was in the normal range.  

However, throughout the report the examiner discussed that sleep disturbances, including insomnia, were noted continuously in the Veteran's mental health treatment notes, including notes of December 2007, January 2008, December 2008, January 2009, May 2009, November 2009, September 2010, September 2013, and November 2013.  The examiner thus concluded, "insomnia and disordered sleep are at least as likely as not (50/50 probability) caused by PTSD, depression, and anxiety which developed during Gulf War. Veteran is service connected for PTSD related to stressors of the Gulf War."

Service connection for PTSD was awarded in a July 2011 rating decision.  In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for insomnia on a secondary basis.  

There is no evidence to the contrary of the January 2014 VA examiner's finding as insomnia was not addressed by the August 2011/September 2011 VA examiner.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Further, the January 2014 VA medical opinion is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  The examiner based his conclusion on an examination of the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  

At a very minimum, the evidence is in equipoise in showing that the Veteran's insomnia was caused by the service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection based on causation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the insomnia.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Fatigue Disorder

In June 1994 and July 1995, the RO denied service connection for a fatigue disorder, including as due to undiagnosed illness.  The Veteran was properly notified of the decisions, but did not appeal.  The decisions became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 1997, the RO declined to reopen the Veteran's claim. The evidence consisted of statements from the Veteran, STRs, VAMRs, and a VA examination report.  The RO denied the claim because the evidence did not show the condition was incurred in or caused by service.  Additionally, although the Veteran had subjective complaints, his complaints were not supported by any objective medical findings to substantiate a chronic illness.  The RO found that lacking any objective indications of a chronic illness, entitlement to service connection for fatigue as due to an undiagnosed illness could not be established.

The Veteran did not initiate a timely appeal from the January 1997 RO decision.  See 38 C.F.R. § 20.200 (2015).  There was also no material evidence received pertinent to the issue within one year of the issuance of the decision.  38 C.F.R. § 3.156(b).  The January 1997 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2011.  Regarding applications to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence present at the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulation, and by judicial case law, "new" evidence is that which was not of record at the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 1997 rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since January 1997 includes a January 2014 VA examination report in which the VA examiner attributed the Veteran's current fatigue to the service-connected PTSD.  This evidence is "new" in that it was not before agency decisionmakers in January 1997, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for a fatigue disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Turning to the merits of the claim, the Veteran has a current diagnosis of fatigue, documented on VA examination in January 2014. 

On his April 1989 entrance examination, no abnormalities relating to fatigue were noted, and the Veteran voiced no related complaints on the accompanying Report of Medical History.  VBMS Entry July 28, 2014, p. 45-46/78.  The Veteran's service treatment records (STRs) between entry into service and discharge are devoid of documentation of problems related to fatigue.  On the Veteran's December 1992 examination at separation, no abnormalities relating to fatigue were found and the Veteran reported no related complaints on the accompanying Report of Medical History.  Id. at 63-65/78.

The record contains two medical opinions concerning the etiology of the Veteran's fatigue disorder.  On VA examination in August 2011, the examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  The Veteran's STRs showed no complaints of fatigue during service or on separation from service.  The Veteran's complaints of an insidious and slowly progressive onset of fatigue were first noted in December 2008 during mental health treatment.  He since had a normal examination to include laboratory testing.  The Veteran was diagnosed with hypothyroidism, but the condition had been at normal values on daily replacement therapy.  As a diagnosis of chronic fatigue syndrome could not be made, the examiner stated at a nexus to service could not be established.

In a September 2011 addendum opinion, the examiner reiterated his finding that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner stated that the Veteran's subjective feelings of a slow onset over the years without objective findings did not constitute an undiagnosed illness, or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.

On VA examination in January 2014, the examiner concurred that the Veteran did not have chronic fatigue syndrome as the diagnosis requires the documentation of specific criteria developed by the CDC, and the criteria had not been met. Additionally, the examiner found that the Veteran does not have a medically unexplained disability which is manifesting as fatigue.  However, he opined, "[the] Veteran is service connected for PTSD. The C&P evaluation of PTSD 12/21/2010 provides basis for diagnosis of PTSD. PTSD is known to have disruptions of sleep, depression, and other factors which likely cause fatigue, as in the case of this veteran."  The examiner further stated that the Veteran's "fatigue disorder at least as likely as not (50/50 probability) began during hazards (fear, PTSD stressors) of the Gulf War."  

Again, service connection for PTSD was established in a July 2011 rating decision.  In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his fatigue disorder on a secondary basis.  While the January 2014 VA examiner appears to have also provided a positive nexus opinion for direct service connection in finding the onset of fatigue was in military service, as the examiner offered a more thorough rationale on the matter of secondary service connection, this finding is more probative.  An award of secondary service connection based on causation is no less favorable to the Veteran than an award of service connection on a direct basis.

There is no evidence to the contrary of the January 2014 VA examiner's finding as a fatigue disorder other than chronic fatigue syndrome was not addressed by the August 2011/September 2011 VA examiner.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Further, the January 2014 VA medical opinion is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  The examiner based his conclusion on an examination of the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  The examiner provided a rationale for attributing the Veteran's fatigue disorder to his PTSD.

At a very minimum, the evidence is in equipoise in showing that the Veteran's fatigue disorder was caused by the service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection based on causation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the fatigue disorder.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a headache disorder is denied.

Service connection for insomnia as secondary to the service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for fatigue as secondary to the service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In November 2014 the Veteran submitted a timely NOD in response to the initial disability rating assigned in a February 2014 rating decision that awarded service connection for IBS.  VBMS Entries February 6, 2014 & November 6, 2014.  Additionally, in October 2015 the Veteran submitted a timely NOD in response to an August 2015 decision that denied entitlement to additional compensation for a dependent child.  VBMS Entries August 28, 2015 & October 5, 2015.

As the AOJ did not issue a SOC on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, these claims are REMANDED for the following action:

Issue the Veteran and his representative SOCs on the issues of: (1) entitlement to an initial disability rating in excess of 10 percent for IBS, and (2) entitlement to additional compensation benefits for a dependent child. The Veteran must be advised that for the Board to have jurisdiction of these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matters must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


